Title: From James Madison to John Rhea, 1 June 1816
From: Madison, James
To: Rhea, John


        
          Dear Sir
          Washington June 1. 1816
        
        I recd. your favor of the 24. Novr. with a recollection of all the proofs of your devotion to the public good which our relative situation had made me acquainted with; and I should have acknowleged it at the proper date, if I could have added any thing particularly interesting to you. Being now on the eve of a visit to my farm which needs much my presence, as I do its recreations, I can not leave Washington without this memorandum that my silence has not been the effect of any diminution of my esteem for you.
        You will have learnt from the Treasury Dept. that we have taken the liberty with your name of putting it into the Commission for receiving subscriptions to the Nat: Bank; & from the War Dept. that you are appointed one of the Commissioners for Treating with the Choctaw Indians. I hope you will find it not inconvenient to assist in both of these services. The latter is one which will exercise the best judgment, and call for an enlarged view of the national policy which ought to govern transactions with our savage neighbours. On the one hand it is very desirable to obtain from them cessions or an acquiescence in limits, convenient to the safety & growth of our settlements; and on the other it is incumbent on us to respect their rights, and not even to disregard their prejudices. In settling Indian boundaries it is but fair to keep in mind that they are peculiarly uncertain & overlapping in themselves, & that the evidences of them are equally obscure and contradictory. This is the case, more or less, with all contiguous tribes among Civilized nat⟨ions,⟩ it but too often happens; among Savages where the modes of occupancy are so vague & proofs rest on tradition or interested ⟨memories⟩, it can not be otherwise. Where Indian claims therefore can be extinguished on reasonable terms, it

is better to extinguish them doubly, altho’ more than one can not be well founded, than to incur the risk of injustice, or the inconveniences resulting from a sense of injury however erronious. Our own Country will be more ready to bear the augmented expence, than the world will be to overlook a sacrifice of generosity or humanity to that consideration. The acquisitions made by the heroic successes of General Jackson are of incalculable value. It is proper that they should be turned fully to public account. If in doing it there should not be all the facility & celerity that might be desired, the final advantages will be the same. And while his Country will have the permanent enjoyment of these advantages, I sincerely wish that the progress to them may in every stage & under every aspect be worthy of the pages in which history will record his immortal reputation.
        We have nothing from Abroad more than will be seen in the newspapers. Thro’ the same channel you are made acquainted with the current events at home. With my best wishes I tender you my Cordial respect.
        
          J.M
        
      